Title: To George Washington from Jonathan Trumbull, Sr., 10 July 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Sir
						Lebanon [Conn.] 10th July 1780
					
					Upon the requisition of Congress and their Committee of Cooperation at Head Quarters, this State ordered 2500 men to be raised to compleat our battalions in the army to the number of 504 each—to join by the 15th inst. and to serve for the war, three years or six months—and in case that number should not be raised by voluntary enlistment—the compliment to be made up by peremptory detachment—to serve untill the last day of December next—Also have ordered 2520 men including the two State Regiments, commanded by Colonels Wells and Bebee, to be raised by voluntary enlistment—or peremptory detachment from the militia—to rendezvous at Danbury by the 15th instant, and to serve for three months from the time of their arrival there, as by the enclosed Acts of the General Assembly, and Resolves of the Governor and Council will be seen. The raising of the men is nearly compleated—and a great part on their march to join the army.
					This State, it is well known, is not a Country for grain, yet being desirous that nothing should be wanting on our part, that might possibly be done to promote the common cause, has resolved to comply with the requisitions, and are exerting ourselves to that purpose—Have ordered an illustration to be made of all the grain, flour &c. within this State, in order to know the quantity, and where it may be had; yet I would not have Congress depend on our supplying the whole quantity of flour and grain that is called for from us, for I fear, after all, we may fall short. The horses we shall purchase—shall procure the teams by hiring. The beef, rum, and bacon required of us monthly we shall probably be able to supply. Whether we shall be able to procure the whole quantity of Salt—cannot certainly determine—On the whole Congress may be assured this State hath, and will exert themselves to yield

punctual compliance with the requisitions, and that nothing but want of ability will occasion a failure in any particular.
					When writing the foregoing—I am honoured with yours of the 3d instant—Shall consult our Powder Manufacturers and give you notice of what they can do—This State have probably forty or fifty Tons of Musket and Cannon Powder in the whole on hand—how far may be spared on a full investigation of what we have, will inform soon. I have the Honour to be with every Sentiment of Regard and Esteem Your Excellency’s most Obedt & Very humble Servant
					
						Jonth; Trumbull
					
				